
	

114 HR 2200 : CBRN Intelligence and Information Sharing Act of 2015
U.S. House of Representatives
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 2200
		IN THE SENATE OF THE UNITED STATES
		July 7, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to establish chemical, biological, radiological, and
			 nuclear intelligence and information sharing functions of the Office of
			 Intelligence and Analysis of the Department of Homeland Security and to
			 require dissemination of information analyzed by the Department to
			 entities with responsibilities relating to homeland security, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the CBRN Intelligence and Information Sharing Act of 2015. 2.Chemical, biological, radiological, and nuclear intelligence and information sharing (a)In generalSubtitle A of title II of the Homeland Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the following:
				
					210G.Chemical, biological, radiological, and nuclear intelligence and information sharing
 (a)In generalThe Office of Intelligence and Analysis of the Department of Homeland Security shall— (1)support homeland security-focused intelligence analysis of terrorist actors, their claims, and their plans to conduct attacks involving chemical, biological, radiological, and nuclear materials against the Nation;
 (2)support homeland security-focused intelligence analysis of global infectious disease, public health, food, agricultural, and veterinary issues;
 (3)support homeland security-focused risk analysis and risk assessments of the homeland security hazards described in paragraphs (1) and (2), including the transportation of chemical, biological, nuclear, and radiological materials, by providing relevant quantitative and nonquantitative threat information;
 (4)leverage existing and emerging homeland security intelligence capabilities and structures to enhance prevention, protection, response, and recovery efforts with respect to a chemical, biological, radiological, or nuclear attack;
 (5)share information and provide tailored analytical support on these threats to State, local, and tribal authorities as well as other national biosecurity and biodefense stakeholders and other Federal agencies, as appropriate; and
 (6)perform other responsibilities, as assigned by the Secretary. (b)CoordinationWhere appropriate, the Office of Intelligence and Analysis shall coordinate with other relevant Department components, including the National Biosurveillance Integration Center, others in the Intelligence Community, including the National Counter Proliferation Center, and other Federal, State, local, and tribal authorities, including officials from high-threat areas, State and major urban area fusion centers, and local public health departments, as appropriate, and enable such entities to provide recommendations on optimal information sharing mechanisms, including expeditious sharing of classified information, and on how they can provide information to the Department.
 (c)DefinitionsIn this section: (1)The term appropriate congressional committees means the Committee on Homeland Security of the House of Representatives and any committee of the House of Representatives or the Senate having legislative jurisdiction under the rules of the House of Representatives or Senate, respectively, over the matter concerned.
 (2)The term Intelligence Community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)).
 (3)The term national biosecurity and biodefense stakeholders means officials from the Federal, State, local, and tribal authorities and individuals from the private sector who are involved in efforts to prevent, protect against, respond to, and recover from a biological attack or other phenomena that may have serious health consequences for the United States, including infectious disease outbreaks..
 (b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by adding at the end of the items relating to such subtitle the following:
				
					
						Sec. 210G. Chemical, biological, radiological, and nuclear intelligence and information sharing..
			(c)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security shall report to the appropriate congressional committees on—
 (A)the intelligence and information sharing activities under subsection (a) and of all relevant entities within the Department of Homeland Security to counter the threat from attacks using chemical, biological, radiological, and nuclear materials; and
 (B)the Department’s activities in accordance with relevant intelligence strategies. (2)Assessment of implementationThe report shall include—
 (A)a description of methods established to assess progress of the Office of Intelligence and Analysis in implementing the amendment made by subsection (a); and
 (B)such assessment. (3)TerminationThis subsection shall have no force or effect after the end of the 5-year period beginning on the date of the enactment of this Act.
				3.Dissemination of information analyzed by the Department to State, local, tribal, and private
 entities with responsibilities relating to homeland securitySection 201(d)(8) of the Homeland Security Act of 2002 (6 U.S.C. 121(d)(8)) is amended by striking and to agencies of State and all that follows and inserting to State, local, tribal, and private entities with such responsibilities, and, as appropriate, to the public, in order to assist in preventing, deterring, or responding to acts of terrorism against the United States..
		
	Passed the House of Representatives June 25, 2015.Karen L. Haas,Clerk
